Citation Nr: 0919237	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, 
to include as the result of exposure to herbicides.

3.  Entitlement to service connection for migraine headaches 
on a direct basis..

4.  Entitlement to service connection for migraine headaches 
on a secondary basis.

5.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

6.  Entitlement to a compensable disability rating for 
residuals of infectious hepatitis.

7.  Entitlement to a compensable disability rating for 
residuals of a urinary track infection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
November 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for PTSD, 
entitlement to service connection for migraine headaches on a 
secondary basis, entitlement to a disability rating in excess 
of 10 percent for hypertension, entitlement to a compensable 
disability rating for residuals of infectious hepatitis, and 
entitlement to a compensable disability rating for residuals 
of a urinary track infection are addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  A skin disability was not present in service and is not 
the result of in-service herbicide exposure, and the Veteran 
has never had a skin disorder subject to presumptive service 
connection on the basis of herbicide exposure.

2.  Migraine headaches were not present in service and are 
not etiologically related to service.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
active duty and it is not presumed to be service connected on 
the basis of in-service exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Migraine headaches were not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a skin 
disability and migraine headaches.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability rating and effective date elements 
of a service connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided VCAA notice by letter mailed in 
February 2005, prior to the initial adjudication of his 
service connection claims.  Although the Veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claims prior to the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so any error in the notice 
provided in response to those elements of the claims is no 
more than harmless.

The Board also notes that service treatment records have been 
obtained, as well as all available VA and private medical 
records identified by the veteran, and lay statements written 
on the Veteran's behalf.  

Also, the Board notes that the Veteran was scheduled for a VA 
examination in connection with his claims in May 2007, but 
failed to report for such examination.  The Veteran's 
representative, in an April 2009 brief, indicated that 
"there may have been mitigating circumstances sufficient to 
establish 'good cause' that prevented" the Veteran from 
reporting to his examination.  However, the record contains 
no indication of what such mitigating circumstances or good 
cause might be, and the Veteran has not expressed willingness 
to be rescheduled for an examination.  Thus, the Veteran's 
claims will be adjudicated based on the evidence of record.  
See 38 C.F.R. § 3.655(b) (2008).

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either of the claims.  The Board is also unaware of any such 
evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Herbicide Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft- 
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 38 
C.F.R. § 3.309(e).

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Skin Disability

The Board finds a preponderance of the evidence to be against 
the Veteran's claim of entitlement to service connection for 
a skin disability.

Service treatment records are negative for the presence of 
any skin abnormality, with the exception of jaundice related 
to infectious hepatitis.  On the October 1971 separation 
examination, the Veteran was noted to have had a normal 
clinical evaluation of the skin, and no skin problems were 
noted.  On a January 1972 VA examination, no skin problems 
were noted, and it was noted that the Veteran had no 
complaints regarding the skin.  A November 1996 VA 
examination report indicates no complaints of any skin 
condition, and that examination of the skin was normal.  The 
earliest indication in the record of any skin problem is a 
December 2001 VA treatment note, in which the Veteran was 
diagnosed as having dry skin.  VA treatment records beginning 
in February 2002 indicate diagnoses of dermatitis and 
macular, papular rash on the lower legs, trunk, and arms.

Furthermore, the Veteran has not claimed that any skin 
disability had its onset in service.  Rather, he has 
contended that a skin disability is the result of his 
exposure to Agent Orange during his period of service.

The Veteran served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and is thus presumed to have been exposed to an 
herbicide agent during such service.  However, the Veteran 
has not been diagnosed with porphyria cutanea tarda, 
chloracne or other acneform diseases consistent with 
chloracne at any point during the pendency of his claim.  The 
Veteran has been diagnosed with dermatitis and macular, 
papular rash.  Such conditions are not listed under 38 C.F.R. 
§ 3.309(e), and are thus not recognized by VA as associated 
with herbicide exposure, and do not warrant service 
connection under 38 C.F.R. § 3.309(e).

Also, there is no competent evidence of record in this case 
indicating a link between a skin disability and exposure to 
an herbicide agent, or to the Veteran's period of service in 
any other way.  The Veteran is not competent to determine any 
such link himself, as such a determination is medical in 
nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes an April 2004 private treatment record, 
indicating treatment for an itching skin rash, with the cause 
noted as "? Agent Orange."  The notation of Agent Orange as 
the possible cause of the Veteran's skin rash appears to be 
the recitation of the Veteran's own given history, and, as 
indicated by the question mark in the notation, was noted to 
be a questionable opinion.  The Board does not find this to 
be a competent medical opinion.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1996).  Moreover, the opinion is too equivocal 
to support the Veteran's claim, as even the examining 
physician indicated that the etiology of Agent Orange given 
by the Veteran was questionable. 

The Board recognizes that, while the April 2004 private 
treatment record does not support a favorable decision on the 
merits, it might indicate that a current disability may be 
associated with military service.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this regard, the Board notes that the Veteran 
was afforded the opportunity for a VA examination, but failed 
to report for it, and has not expressed a willingness to be 
rescheduled for another examination.  Thus, as noted above, 
remand for a new medical examination is not warranted. 

Accordingly, service connection for a skin disability must be 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claim.

Migraine Headaches

The Board finds a preponderance of the evidence to be against 
the Veteran's claim of service connection for migraine 
headaches.

Although the Veteran has been diagnosed with a current 
headache disorder, the evidence does not reflect that any 
such disorder was incurred in service.  Service treatment 
records are negative for migraine headaches or any headache 
condition.  On the October 1971 separation examination, the 
Veteran was noted to have had a normal clinical evaluation of 
the head and neurologic system, and no migraine headaches or 
other headache condition was noted.  On a January 1972 VA 
examination, no migraine headaches or other headache 
condition was noted, and it was noted that the Veteran had no 
complaints regarding the head.  Moreover, there is no 
competent medical evidence of record indicating that migraine 
headaches or any headache disorder is etiologically related 
to the Veteran's service.

Rather, the record reflects that headaches began as the 
result of a January 1984 automobile accident, which resulted 
in a closed head injury.  The earliest indication of 
treatment for headaches is a December 1985 treatment record 
indicating that the Veteran suffered a seizure in December 
1985, and currently was diagnosed as having headache and 
chest pain.  A September 1989 private treatment record 
indicates that the Veteran had reported constant pain 
associated with his headaches since his accident.  A 
September 1996 VA treatment note indicates that the Veteran 
had had seizures since 1985 and several fractures of his back 
due to an accident, and that he suffered from post-traumatic 
headache.

The Board notes that in a November 1996 VA examination, the 
Veteran reported having a headache for 20 years.  Although 
the Veteran's history during this examination indicates an 
onset of headaches prior to his January 1984 automobile 
accident, it nonetheless indicates an onset of headaches 
several years after the Veteran's period of service, and thus 
does not help to establish in-service incurrence of migraine 
headaches.

Accordingly, service connection for migraine headaches is not 
warranted on a direct basis.  The Board has also determined 
that the doctrine of reasonable doubt is not applicable to 
this claim because the preponderance of the evidence is 
against the claim.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a skin disability, to include as the 
result of exposure to herbicides, is denied.

Service connection for migraine headaches on a direct basis 
is denied.


REMAND

The RO has not provided adequate VCAA notice with respect to 
the Veteran's increased rating claims, and thus they must be 
remanded.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The November 2004 notice letter did not advise the 
Veteran that, if an increase in disability is found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
In addition, it did not inform the Veteran of the specific 
rating criteria applicable to the claims. 

The Board also notes that the Veteran has been diagnosed with 
PTSD based on Vietnam stressors, but the medical evidence 
does not adequately identify the stressor or stressors upon 
which the diagnoses are based.  The Veteran appears to be 
claiming that one of his in-service stressors was being 
medevaced from Vietnam, a stressor that has been corroborated 
by credible evidence.  Therefore, the Board has determined 
that the Veteran should be afforded a VA examination to 
determine if he has PTSD due to this verified stressor. 

The veteran is also claiming that service connection is 
warranted for migraine headaches as secondary to PTSD.  
Therefore, the Board will defer its decision on the secondary 
service connection claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), pertaining to increased 
rating claims.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the Veteran should be afforded 
a VA examination by a psychiatrist or a 
psychologist to determine if he has PTSD 
as a result of the in-service stressor of 
being medevaced from Vietnam in August 
1971.  The claims folders must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

A diagnosis of PTSD based on the 
aforementioned verified stressor should 
be rendered or ruled out.  If the Veteran 
meets the criteria for a diagnosis of 
PTSD based on the verified stressor, all 
elements supporting the diagnosis should 
be identified.  If the Veteran does not 
meet the criteria for a diagnosis of PTSD 
based on the verified stressor, the 
examiner should explain why the Veteran 
does not meet the criteria.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be issued to the Veteran 
and his representative.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


